Citation Nr: 0428053	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  99-23 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date, prior to January 12, 
1994, for an increased evaluation to 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total schedular evaluation prior to 
April 18, 1995, for PTSD.

3.  Entitlement to a total compensation evaluation based on 
individual unemployability (TDIU) prior to April 18, 1995.

4.  Whether there was clear and unmistakable error (CUE) in 
the failure to adjudicate a claim of entitlement to a TDIU in 
July 1990.

5.  Whether there was CUE in the failure to adjudicate a 
claim of entitlement to a TDIU in May 1992 and July 1992 
adjudicative actions.  







REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969, 
including service in Vietnam, and his decorations included 
the Combat Infantryman Badge.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from July 1995 and July 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The RO denied 
entitlement to an evaluation in excess of 30 percent for 
PTSD, and a TDIU.  By a decision issued in March 1997, the 
Board remanded these claims. 

In December 1998, the RO granted entitlement to an increased 
evaluation of 70 percent for PTSD, and to a TDIU, both 
effective from June 14, 1995.  In December 2000, the RO 
granted entitlement to an effective date, for the grant of 
the increased evaluation of 70 percent for PTSD retroactive 
to January 12, 1994.  The RO granted a 100 percent schedular 
evaluation effective from April 18, 1995.  The RO also 
determined that there was no entitlement to a TDIU prior to 
April 18, 1995.  

Although the veteran's appeal has been granted in large part, 
his claims remain on appeal, and his case has been returned 
to the Board for further appellate review.




In March 1999, the veteran disagreed with the June 14, 1995 
effective date assigned for the grant of a 70 percent 
evaluation for PTSD, and disagreed with the assignment of 
June 14, 1995 as the effective date for the award of a TDIU, 
to include on the basis of CUE.  In July 1999, the RO 
concluded that there was no CUE in the July 1990 rating 
decision or in the May 1992 rating decision wherein the RO 
failed to adjudicated a claim of entitlement to a TDIU.  

The veteran disagreed with the determination that there was 
no unadjudicated informal claim for a TDIU in July 1990 or 
May 1992.  A statement of the case as to the claim of CUE in 
failure to adjudicate a claim of entitlement to a TDIU in a 
July 1990 rating decision or in a May 1994 rating decision 
was issued in December 2000.  The veteran's substantive 
appeal as to that issue was received in February 2001.  These 
claims are now before the Board.

In December 2001, the veteran, through his attorney, 
requested that a Decision Review Officer (DRO) review the 
denial of a total schedular evaluation for PTSD prior to 
April 18, 1995, citing the provisions of 38 C.F.R. § 3.400 
(2003).  In July 2003, the veteran, through his attorney, 
again requested that a DRO review the disagreement with the 
denial of an effective date prior to April 18, 1995 for an 
award of a total schedular evaluation for PTSD.  However, in 
this July 2003 letter, the veteran also specifically 
requested that the perfected appeal of the issue be 
transferred to the Board for review.  The Board interprets 
the request for the transfer to the Board of the perfected 
appeal for total schedular evaluation for PTSD prior to April 
18, 1995 as a withdrawal of the request for DRO review of 
that claim.  These letters are REFERRED to the RO through the 
Appeals Management Center for clarification as to the 
veteran's intent.

After review of the claims files and the contentions therein, 
the Board finds that the issues on appeal are more accurately 
stated as noted on the title page of this decision.  




The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The Board notes that all adjudicative actions in this case 
were completed in December 2000, when the last supplemental 
statements of the case (SSOCs) were issued.  Those SSOCs did 
not advise the veteran of the provisions of the VCAA.  At the 
time of the issuance of those SSOCs, Quartuccio had not yet 
been decided, and the provisions of 38 C.F.R. § 3.159 had not 
yet been revised to implement the VCAA.  

The veteran's attorney has requested notification of the 
evidence required to substantiate the claims on appeal, and 
the Board agrees that he is entitled to such notification.  




The Board notes that private treatment records reflecting 
hospitalization for treatment of substance addiction and PTSD 
beginning in November 1993, just prior to the January 1994 VA 
hospitalization documented in the record, have been 
associated with the claims file.  The veteran should be 
advised of the application of 38 C.F.R. § 3.400(o)(2) to 
these records.

The Board notes that the vocational rehabilitation file 
associated with the claims file reflects that the veteran was 
seeing a "therapist" identified as "J.L." in the June 1993 
and September 1993 counseling records (tabbed in the 
counseling file for reference) among other reports.  It is 
not clear whether records from "J.L." have been associated 
with the claims files.  

The veteran should be asked to more specifically identify 
"J.L.," to include whether he was a VA provider, and what 
facility should have those records.  Records from "J.L." 
prior to April 18, 1995 should be obtained, since that is the 
period relevant to the issues on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should notify the veteran 
of the enactment of the VCAA, and of the 
provisions of that act.  Provide the 
veteran with the text of 38 C.F.R. 
§ 3.159, as revised to implement the 
VCAA.  





The VBA AMC should also advise the 
veteran of the laws and regulations 
governing his claims, including 38 C.F.R. 
§ 3.400, what information and evidence is 
required to substantiate his claims, 
including an explanation of the 
requirements of CUE, the criteria in 
effect prior to November 1996 governing 
the claim for an increased evaluation for 
PTSD, the criteria governing TDIU as in 
effect prior to November 1996, and 
explain why only criteria in effect prior 
to November 7, 1996 are applicable to the 
claims remaining on appeal.  

The VBA AMC should advise the veteran as 
to which portion of the information and 
evidence he is responsible for and what 
information and evidence VA will assist 
him to obtain or develop.  

The VBA AMC should also advise the 
veteran again that it is his 
responsibility to identify any evidence 
he wants VA to attempt to obtain.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  In particular, the veteran 
should be advised to identify any records 
of any sort that might substantiate any 
claim.  The veteran should be advised of 
alternative types of evidence he may 
submit to substantiate a claim.

The veteran should be clearly advised of 
the time frame within which he may submit 
evidence to substantiate his claims, and 
of the provisions of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 701(b), 117 Stat. 2651, 2670 (Dec. 
16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claims.  

The VBA AMC should advise the veteran 
that he may submit additional clinical 
records, medical opinions, or statements, 
or any type of alternative evidence which 
will assist him to substantiate the 
claims.  Any notice given, or action 
taken thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

3.  The veteran should be asked whether "J.L." 
was a VA provider, and to identify the VA or 
private facility at which "J.L." provided 
treatment to the veteran.  The identified records 
for the period prior to April 18, 1995 should be 
obtained.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
requested development has been completed.  
In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA are completed.

5.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case as 
warranted.  


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


